United States Court of Appeals
                     For the First Circuit


No. 15-2224

                        JOSEPH MCGUNIGLE,

                      Plaintiff, Appellant,

                               v.

                  CITY OF QUINCY; PAUL KEENAN;
                          JOHN DOUGAN,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                             Before

                  Thompson, Selya, and Kayatta,
                         Circuit Judges.


     Brian Rogal, with whom Rogal & Donnellan, P.C. was on brief,
for appellant.
     John R. Hitt, with whom Cosgrove, Eisenberg and Kiley, P.C.
was on brief, for City of Quincy, and individual appellees, in
their official capacities.
     Geoffery P. Wermuth, with whom Murphy, Hesse, Toomey & Lehane
LLP was on brief, for individual appellees in their individual
capacities.


                         August 31, 2016
              THOMPSON, Circuit Judge.                  Plaintiff-appellant Joseph

McGunigle (McGunigle), a former Quincy police officer, brought

this action against the City of Quincy, Chief of Police Paul Keenan

(Chief     Keenan),     and    Captain           John    Dougan     (Captain       Dougan)

(collectively, appellees), claiming, among other things, that

appellees retaliated against him for protected speech in violation

of   his   First     Amendment      rights.         The    district        court   granted

appellees'         motion    for        summary     judgment.          After       careful

consideration, we affirm.

                                   I.      BACKGROUND

              As required when reviewing an order granting summary

judgment, we summarize the facts in the light most favorable to

the non-moving party — here, McGunigle.                       Del Valle-Santana v.

Servicios Legales De P.R. Inc., 804 F.3d 127, 128 (1st Cir. 2015).

                              A. The Long Road to Here

              This case has a long, circuitous history.                     It begins in

2006   with    a    neighborhood         disagreement       about    leash     laws,   and

culminates     a    decade    later       with    alleged    witness       intimidation.

Because this history provides essential context for our decision,

it is necessary for us to go into some detail here.                        Bear with us.

                      B. McGunigle's Dog Ordinance Crusade

              In the fall of 2006, McGunigle and his wife, Dianne

McGunigle      (Dianne),      bought        a     waterfront        home     in    Quincy,

Massachusetts.        Purchasing an oceanfront house had been a life-


                                           - 2 -
long dream of the McGunigles.       Unfortunately, after moving in,

they   began    witnessing   multiple    violations   of   Quincy's   dog

ordinances.    The ordinances require dog owners to keep their dogs

leashed and to clean up after them, but apparently were not readily

enforced on the beach across from their house.         McGunigle claims

that his neighbors frequently "allowed their dogs to roam the

neighborhood" and to defecate on the beach.           Tensions between

McGunigle and his neighbors over the dog ordinances escalated,

finally coming to a head in early 2007 when an unleashed Great

Dane attacked McGunigle's dog, and an unleashed Golden Labrador

attacked his wife and "lunged" at a woman holding her six-month-

old child.

             In response to the later incident, a "dog hearing" was

held at the Quincy Police Department.        As best we can tell, this

hearing was essentially a neighborhood mediation, facilitated by

Captain Dougan.    McGunigle was allowed to attend the hearing, but

only if he changed out of his police uniform since he was not

representing the police department at the hearing.         He declined to

change and did not attend. His wife, Dianne, did go and testified,

along with other members of the community.        At the conclusion of

the hearing, the Golden Labrador's owner agreed to keep her dog on

an expandable leash and to enroll him in dog training courses.

             Apparently unhappy with the outcome of the hearing,

McGunigle went to Captain Dougan's office "shortly after" to speak


                                 - 3 -
with him about the ordinance issue.             McGunigle wanted to show

Captain   Dougan   a   videotape   that,   he    claimed,   disproved    the

testimony of some of his neighbors at the hearing as to whether

the Golden Labrador was let off its leash. Captain Dougan declined

to watch the video, and told McGunigle that it was too late to

present additional evidence because the hearing was over.          During

this conversation, McGunigle was in uniform and on duty.

            Frustrated by the continued lack of enforcement of the

dog ordinances, the McGunigles continued their campaign against

what they perceived to be a policy of non-enforcement.                  They

reported violations of the dog ordinances to Quincy Animal Control

Officer Don Conboy, and wrote numerous letters to the Mayor of

Quincy, various city councilors, and the press, expressing their

concerns.    By May 2007, McGunigle had decided to take matters into

his own hands, and he began issuing citations for violations of

the dog ordinances to a number of his neighbors.              Most of the

neighbors who received citations from McGunigle had testified

adversely to his wife at the hearing.           The citations were issued

by McGunigle in his capacity as a Quincy police officer.

            McGunigle's neighbors complained to the then-Chief of

the Quincy Police Department, Robert Crowley.               Chief Crowley

ordered McGunigle to stop writing dog-ordinance citations to his

neighbors and while off-duty.       McGunigle initially complied with

the order.     But about a month later, McGunigle started issuing


                                   - 4 -
citations    anew,     which    prompted         his    neighbors      to    again    voice

complaints to police leadership about McGunigle's harassment.                          For

example, one neighbor, who received a citation after walking her

dog on private property, called Captain Dougan in tears explaining

"that she felt that Officer McGunigle was using his authority to

intimidate her."         Another neighbor claimed that she received a

citation from McGunigle for having her dog unleashed "but at the

time the ticket was written [she] was at work and [her] dog was

home all day."         After receiving these complaints, Chief Crowley

suspended      McGunigle    for          five    days    for    insubordination        for

violating his order to stop issuing citations.

            In    support      of    McGunigle,         the    union      challenged    his

suspension,      arguing    that         Chief   Crowley's       order      was   unlawful

because   it     ran    afoul       of    McGunigle's         oath   to     enforce    city

ordinances.      An arbitrator ultimately concluded that there was not

just cause to discipline McGunigle because the City of Quincy

failed to respond to the union's inquiry into the lawfulness of

the order.       Accordingly, the arbitrator vacated the suspension,

finding that McGunigle could not be suspended "for violation of an

order whose lawfulness had not been determined before [he] was

suspended."

            By early September 2007, the press had picked up on the

growing controversy.        On September 15, 2007, WHDH Channel 7 News

aired a television report about the dog ordinances, the lack of


                                           - 5 -
enforcement, McGunigle's crusade, and his suspension.            During the

broadcast, McGunigle was shown making the following statement:

"I'm just doing my job, you know, trying to make the neighborhood

safe and, uh, enforcing some violations down there to make it

cleaner."      He   later   added:   "We're   not   quitting;   we're   just

beginning to fight."        McGunigle was off-duty, in plain clothes,

and was standing in front of his house when he was interviewed.

But when the first statement aired, the screen caption read

"Officer Joseph McGunigle, Quincy Police Dept."

             A little over a week later, the Boston Globe ran a story

on McGunigle's dispute with his neighbors.          Identifying McGunigle

as a Quincy police officer, the article reported that McGunigle

had "issued about 11 citations, with fines of $50 to $100" to his

neighbors, and credited McGunigle with declaring that the dog

ordinance violations have been tolerated for years and that he

"won't put up with it."        McGunigle was quoted as saying that he

had "paid $620,000 for [his] oceanfront home" and that he was "not

letting dogs [defecate] on [his] yard."             (second alteration in

original).     The article also reported allegations by McGunigle's

neighbors that he was harassing and intimidating them.                  One

neighbor was quoted as saying that he was issued a citation even

though he did not own a dog (his girlfriend did).               The article

noted   that    McGunigle     had    "acknowledge[d]    videotaping"    his

neighbors, tearing down a neighbor's fence when he realized it was


                                     - 6 -
on his property, and that he had previously been suspended from

the police force.           But the article also highlighted that McGunigle

had defenders in the community, who agreed that "the dog problem

. . . had gotten out of hand."                The paper painted McGunigle as

"unrepentant,"        crediting     him    with   saying   that   "he   was   only

enforcing the law and has done nothing wrong."1

              In the wake of all this publicity, the Quincy Sun

reported that the Mayor of Quincy, William Phelan, had approached

McGunigle's wife, Dianne, and told her to "drop" the dog-ordinance

issue and to "let it go."            Nevertheless, Mayor Phelan later held

a public meeting to address the issue.                 The public meeting was

attended by 60 members of the community and several other public

officials.          The upshot of this meeting is not set out in the

record.      Nor does the record reflect the ultimate resolution of

the dog ordinance controversy.             Nearly a year later, Chief Crowley

retired and, in July of 2008, Paul Keenan was promoted to Chief of

Police.

        C. End of the Line: Traffic Cones and Witness Intimidation

              Three years after Chief Keenan was promoted, and four

years       after     the     dog-ordinance       controversy     and   publicity



        1
       Although the articles themselves are not contained in the
record, McGunigle acknowledged that, around the same time as the
Boston Globe coverage, the Patriot Ledger and the Quincy Sun ran
similar articles regarding the dog ordinance controversy, but
McGunigle did not recall if he made any comments to those papers.


                                          - 7 -
surrounding it, McGunigle once again found himself in a dispute

with a neighbor, Michelle Webber.2    On July 30, 2011, McGunigle

pulled up in front of her house — in his police car and wearing

his uniform — and confiscated traffic cones from her driveway.

McGunigle believed that these traffic cones belonged to National

Grid and were stolen.    In fact, the traffic cones belonged to

Webber and she had placed them there to stop people from turning

around in her driveway (she lives at the end of a dead end street).

When Webber tried to explain that she owned the traffic cones, she


     2 All did not go smoothly for McGunigle in the intervening
years. To begin with, a year after Chief Keenan took over from
Chief Crowley, McGunigle's brother was involved in an altercation
and was criminally charged as a result.        As a consequence,
McGunigle missed several days of work and, to justify his absence,
he submitted a doctor's note, explaining that he was having "a
mental health issue."     Upon receiving this note, Chief Keenan
promptly placed McGunigle on paid administrative leave, and
ordered him to surrender his firearm and undergo a psychiatric
evaluation. While on paid leave and waiting for the evaluation,
McGunigle was not allowed work details or overtime. In an effort
to get him reinstated immediately, McGunigle's doctor wrote
several follow-up notes to Chief Keenan, clarifying that
McGunigle's absence "was not due to a personal mental health
issue," and opining that he could "return to work."      McGunigle
eventually submitted to the ordered psychiatric evaluation, and
once   he  was   cleared,    Chief  Keenan  reinstated   McGunigle
immediately.
      Then, six months later, McGunigle's wife suffered a heart
attack, and McGunigle requested leave. He was granted three months
under the Family Medical Leave Act (FMLA), but when his leave
expired McGunigle did not return to work. Because McGunigle failed
to provide any updates, he was not granted an extension of his
FMLA leave and his continued absence was considered unexcused sick
time.    Once McGunigle returned to work, the leave issue was
"straightened out" and all of McGunigle's accrued vacation and
sick time was restored.


                              - 8 -
claims McGunigle looked at her in "an intimidating fit of rage"

and told her that he was taking the cones "before someone [got]

arrested!"

             Webber,   who   had   previously    received     citations     from

McGunigle during the dog ordinance brouhaha, filed a citizen

complaint    regarding    the   incident    in   which    she    claimed    that

"McGunigle was coddling his gun" while talking to her and that she

"believe[d] that [her] life was in danger."            Webber added that she

was "very concerned for [her] well being, knowing that [] McGunigle

[was] carrying a loaded weapon," and that she had previously

witnessed "McGunigle's inability to control his rage and anger"

and his "harassment and intimidation" of "the whole community."

             According to the police report following-up on Webber's

complaint, multiple witnesses to the exchange noted that the cones

were   clearly    on   Webber's    property,     and   that     McGunigle    was

"abrasive, loud, and argumentative" during the encounter.                  These

witnesses echoed Webber's statements, describing McGunigle as

"very threatening," and explaining that his "hostility" "caused

them concern."     One witness added that McGunigle "carrying a gun

was '[s]cary.'"

             In the aftermath of the traffic cone incident, McGunigle

was suspended pending an investigation.                Chief Keenan ordered

McGunigle to turn in his firearm and to stay away from the Quincy

police station.        On October 17, 2011, during the ongoing cone


                                    - 9 -
investigation, and while McGunigle was suspended and subject to

the stay-away order, Webber visited the station to apply for a

firearms license.    Minutes after she arrived, McGunigle pulled up

in front of the station.    According to McGunigle, he wanted to use

the ATM machine in the lobby. Knowing that McGunigle was suspended

because of the complaint filed by Webber, a lieutenant quickly

escorted Webber to the records room so that she and McGunigle would

not run into each other.        When Webber was told that McGunigle had

come to the station while she was there, she "became visibly upset

and shaken" and the lieutenant had to take her to Chief Keenan's

office "to calm her down" before she could depart.

           The lieutenant later explained that he thought McGunigle

had followed Webber to the police station, and that McGunigle's

presence   there   was   part    of   "a   pattern   of   intimidation   and

harassment."   Based on this new incident, Chief Keenan charged

McGunigle with additional, separate violations for, among other

things, willfully violating the stay-away order and intimidating

a witness.3



     3  Around the same time, while the initial cone-incident
charges were still pending, McGunigle requested his personnel
file. In response, McGunigle was provided with a file containing
only four pieces of paper.    Believing that he was being denied
access to his file, he lodged a complaint with the Attorney
General's Office. He was then informed that Chief Keenan "was in
the process of giving all [his] files to the union attorney."
Eventually, McGunigle's complete personnel file was provided to
the union attorney, and McGunigle reviewed it in late October 2011.


                                   - 10 -
            An   appointing   authority      held   hearings     on   the   cone

incident on November 2, November 21, and December 20, 2011.                 The

hearing officer found that McGunigle had violated the Department's

personal conduct policy and recommended that the new Mayor of

Quincy, Thomas P. Koch, affirm a five-day suspension without pay.

In addition, the hearing officer recommended that "McGunigle be

suspended for a period of up to thirty days . . . and ordered to

Anger Management Training."     On March 9, 2012, Mayor Koch accepted

the recommendation.

            Soon thereafter, on March 12, 2012, Chief Keenan revoked

McGunigle's license to carry because he had come to believe that

McGunigle "was unfit to carry a firearm." This revocation decision

was based, in part, on the hearing officer's findings from the

cone incident and, in part, on Chief Keenan's belief that McGunigle

had intentionally harassed and intimidated Webber.             Consequently,

on April 23, 2012, Chief Keenan recommended McGunigle's immediate

termination, explaining that he "deemed [McGunigle] to be unfit to

be a City of Quincy Police Officer, and an unsuitable person to

carry and possess a firearm."       Additionally, he requested that the

second Webber-incident be reviewed by the appointing authority and

that   a   disciplinary   hearing    be   held   to   consider    McGunigle's

termination.

            The same day Chief Keenan revoked McGunigle's license to

carry a firearm, the Patriot Ledger newspaper ran an article about


                                    - 11 -
McGunigle's suspension. In a section describing the "traffic cone"

incident, Chief Keenan was quoted as saying: "His version differed

considerably        from    all   of   the    eyewitness    versions   .   .   .

[u]ntruthfulness for a police officer is a serious infraction."

               Two weeks later, Chief Keenan was quoted in another

Patriot Ledger article.           The article explained that Chief Keenan

had    filed    a   new    complaint   against     McGunigle,   alleging   that

McGunigle had disobeyed a direct order to stay away from the police

station while out on administrative leave. Chief Keenan was quoted

as saying: "Basically, he walked to the ATM, but I don't believe

he conducted business . . . .                We don't believe that he had a

legitimate purpose to be in there.              I believe it was in an effort

to intimidate a witness in the previous disciplinary actions."                 In

a follow-up article that ran in advance of the hearing, the Patriot

Ledger quoted the Chief as saying: "In my 29 years on the force,

there's been nothing like this that I can remember."

               A hearing on the second Webber incident was held on May

18, 2012, and on June 12, 2012, the hearing officer recommended

McGunigle's termination.          In a written decision, concurring with

Chief Keenan that McGunigle had "exhibited an inability to conform

to the standards of the Quincy Police Department," the hearing

officer concluded that McGunigle's insubordination in refusing to

obey    the     stay-away    order,     in    conjunction   with   McGunigle's




                                       - 12 -
"extensive" disciplinary record,4 "warrant[ed] termination in and

of itself."          In particular, the hearing officer found that it was

"more       likely     than   not"       that    McGunigle       was     either       "actually

following" Webber or that he saw her enter the police station and

was attempting to harass or intimidate her.                         The hearing officer

also found that termination was supported because McGunigle had

lost his license to carry, which is a condition of employment, and

because      he   intimidated        a    witness    (Webber),           who    had    filed    a

complaint against him.               After receipt of the hearing officer's

decision, Mayor Koch terminated McGunigle's employment effective

immediately.

               McGunigle      promptly          sought        judicial       review    of     the

revocation of his firearm license.                   But, on December 4, 2012, the

Quincy District Court upheld the revocation, concluding that "the

revocation        of   McGunigle's         license       to    carry     a     firearm      [was]

supported."          The state court judge added that it was reasonable

for Chief Keenan to "have found that McGunigle was a person who .

. . was out of control and who reflected poor decision making" and

that "[w]hen all [his] behavior [was] pieced together, including

the lobby incident, it was reasonable for [Chief] Keenan to

conclude that McGunigle's behavior was . . . an escalation of



        4
      Between 1998 and 2011, McGunigle faced multiple disciplinary
violations, however, the exact contours of all these violations
are not divulged in the record.


                                            - 13 -
improper behavior and that the revocation of his firearms license

was needed to ensure safety."    The Massachusetts Superior Court

subsequently affirmed the district court's decision, concluding

that "[g]iven the numerous complaints from neighbors and other

citizens about McGunigle's threatening or harassing behavior and

the allegation from a neighbor that he used his service weapon on

at least one occasion to give further weight to a threat. . .

[Chief] Keenan had reasonable grounds for revoking McGunigle's

[license to carry]."5   See McGunigle v. City of Quincy, 132 F.

Supp. 3d 155, 167 (D. Mass. 2015).

          On January 27, 2013, an arbitrator, acting on a union

grievance, affirmed McGunigle's termination, explaining that the

loss of his license to carry provided the city with just cause to

terminate him.    The arbitrator made clear, however, that he

"lack[ed] the authority to reconsider the wisdom of . . . Chief

Keenan's revocation action."




     5 McGunigle did not appeal the Massachusetts Superior Court
decision.   See Mass. Gen. L. c. 140, § 131(f); see also e.g.,
Mazurczyk v. Chief of Police of Chelmsford, No. 14-P-369, 2014 WL
6994664, at *1 (Mass. App. Ct. Dec. 12, 2014) (reviewing District
and Superior Court decisions and considering whether "the chief
acted within the authority granted by G.L. c. 140, § 131, to
determine individual suitability to carry a firearm").


                               - 14 -
           D. Relevant Federal District Court Proceedings

          McGunigle then brought the action at issue here against

the City of Quincy, Chief Keenan, and Captain Dougan, alleging

that he was retaliated against for exercising his First Amendment

rights by making statements to various news organizations in 2007

regarding the dog-ordinance issue.     McGunigle also brought a claim

for defamation against Chief Keenan based on the statements he

made to the press in advance of McGunigle's termination hearing.

          After various proceedings, not relevant here, appellees

moved for summary judgment on all of McGunigle's remaining claims:

(1) a First Amendment retaliation claim under 42 U.S.C. § 1983;

(2) a claim under the Massachusetts Civil Rights Act (MCRA), Mass.

Gen. L. c. 12 § 11I, against Chief Keenan and Captain Dougan in

their individual capacities; and (3) a claim for defamation against

Chief Keenan.   The district court granted the motion, concluding

that McGunigle could not show a § 1983 retaliation claim because

his "relatively weak" interest in commenting on the dog-ordinance

issue did not outweigh "the strong interests of the Quincy Police

Department in maintaining obedience, loyalty, discipline, and the

perception of fairness."       McGunigle, 132 F. Supp. 3d at 173.

Moreover, the district court found the evidence "insufficient to

support a claim of a causal connection between the speech and the

alleged   retaliation"   and    that     "[e]ven   if   there   were   a

constitutional violation, [Chief] Keenan and [Captain] Dougan


                                - 15 -
would   be   entitled   to    qualified      immunity,     because    objectively

reasonable     officials      would    not        have   understood   under      the

circumstances    that   the    conduct       at    issue   could   have   violated

McGunigle's constitutional right to free speech."                  Id. at 176.

             As a result, the district court concluded that McGunigle

could not establish a claim under the MCRA against Chief Keenan

and Captain Dougan because they did not interfere with McGunigle's

"exercise or enjoyment of rights secured by the Constitution or

the laws of the United States or the Commonwealth."                   Id. at 177

(quoting Bally v. Ne. Univ., 532 N.E.2d 49 (Mass. 1989)).                        The

district court also concluded that McGunigle could not maintain a

defamation claim against Chief Keenan for statements that appeared

in the 2012 newspaper articles because "none of the quotes from

[Chief] Keenan are capable of defamatory interpretations."                  Id. at

180.    McGunigle timely appealed.

                              II.      DISCUSSION

             Before us, McGunigle argues that the district court

erred in granting summary judgment on his First Amendment claims

because (1) when he made the 2007 statements to the press regarding

the dog-ordinance issue he was speaking as a private citizen on a

matter of public concern; (2) his interest in commenting on the

dog-ordinance issue outweighed his employer's interests; and (3)

there is sufficient evidence in the record to permit a jury to

find that his protected speech was a substantial motivating factor


                                      - 16 -
in his termination.          He also argues that there is sufficient

evidence    of    threats   against      him   to   sustain       his   MCRA   claim.

Finally, McGunigle argues that his defamation claim against Chief

Keenan was improperly dismissed because Chief Keenan's statements

"were clearly defamatory."6

            Summary      judgment   is    appropriate       when    "there     is   no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."           Fed. R. Civ. P. 56.           Our review

is de novo, and we examine the record in the light most favorable

to the nonmoving party and draw all reasonable inferences in that

party's favor.        Del Valle-Santana, 804 F.3d at 129.                We are not

bound by the district court's reasoning and we may "affirm the

entry of summary judgment on any ground apparent from the record."

Rodriguez-Sanchez v. Municipality of Santa Isabel, 658 F.3d 125,

129 (1st Cir. 2011).

                       A. Section 1983 Retaliation Claim

            "[T]he law is settled that as a general matter the First

Amendment    prohibits      government     officials        from    subjecting      an

individual       to   retaliatory   actions     .   .   .   for    speaking     out."

Mercado-Berrios v. Cancel-Alegría, 611 F.3d 18, 25 (1st Cir. 2010)


     6 McGunigle also makes a confusing, throwaway argument that
appellees' claim that they were not motivated by McGunigle's speech
necessarily forecloses Chief Keenan's and Captain Dougan's
qualified immunity defense. Because we do not reach the merits of
the parties' qualified immunity arguments, we do not attempt to
tease out this argument.


                                      - 17 -
(omission in original) (quoting Hartman v. Moore, 547 U.S. 250,

256 (2006)).   This rule holds true in public employment as well,

but "in recognition of the government's interest in running an

effective workplace, the protection that public employees enjoy

against speech-based reprisals is qualified."   Id. at 26; see also

Garcetti v. Ceballos, 547 U.S. 410, 418 (2006) ("When a citizen

enters government service, the citizen by necessity must accept

certain limitations on his or her freedom.").

          To succeed on his § 1983 First Amendment retaliation

claim, McGunigle must establish that: (1) he was speaking "as a

citizen on a matter of public concern"; (2) his interests, "as a

citizen, in commenting upon matters of public concern" outweighed

his employer's interest "in promoting the efficiency of the public

services it performs through its employees"; and (3) "the protected

expression was a substantial or motivating factor in the adverse

employment decision."     Decotiis v. Whittemore, 635 F.3d 22, 29

(1st Cir. 2011) (quoting Curran v. Cousins, 509 F.3d 36, 44-45

(1st Cir. 2007)).   Even if all three inquiries are resolved in

McGunigle's favor, "the employer may still escape liability if it

can show that it would have reached the same decision even absent

the protected conduct."   Id. (quoting Rodríguez–García v. Miranda–

Marín, 610 F.3d 756, 765–66 (1st Cir. 2010)).

          The district court bypassed step one and proceeded to

step two, determining that McGunigle's claim failed at the second


                               - 18 -
step.7      McGunigle, 132 F. Supp. 3d at 173.                    Specifically, the

district court concluded that McGunigle's interest in commenting

on   the    dog-ordinance        issue   did     not     outweigh   his       employer's

interests "in maintaining the obedience and loyalty of its police

officers" and "in setting enforcement priorities and ensuring that

those priorities are implemented in a fair and sensible manner."

Id. at 172-73; see also Decotiis, 635 F.3d at 35 (explaining that

at   step   two    the    court   must       apply     the   Pickering    test,   which

"balance[s]       the    value    of   an     employee's      speech     --    both   the

employee's     own      interests      and    the      public's   interest      in    the

information the employee seeks to impart -- against the employer's

legitimate        government      interest        in     'preventing      unnecessary

disruptions and inefficiencies in carrying out its public service

mission'" (quoting Guilloty Perez v. Pierluisi, 339 F.3d 43, 52

(1st Cir. 2003)).         But because, as we explain below, we conclude

that McGunigle has failed to offer any evidence demonstrating a

causal connection between his speech and the adverse employment



      7
      At the first step, we, like the district court, are skeptical
that McGunigle was acting as a private citizen.     His statements
to WHDH Channel 7 News and to the Boston Globe that he was "just
doing [his] job," and that "he was only enforcing the law"
certainly give the impression that he was speaking as a police
officer and not as a citizen. See Foley v. Town of Randolph, 598
F.3d 1, 6 (1st Cir. 2010) (explaining that "when public employees
make statements 'pursuant to their official duties,' they are not
speaking as citizens for First Amendment purposes, and the
Constitution does not insulate their communication from employer
discipline" (quoting Garcetti v. Ceballos, 547 U.S. 421 (2006)).


                                         - 19 -
actions, we will not tarry at step one or two, but will proceed

directly to the third step of the retaliation inquiry -- causation.

            As   noted   above,   to    succeed     on   his   First     Amendment

retaliation claim, McGunigle must introduce sufficient evidence to

allow a finding that his speech "was a substantial or motivating

factor behind the adverse employment action."              Guilloty Perez, 339
F.3d at 55. Although McGunigle may rely on circumstantial evidence

to make this showing, he must produce some facts linking his

employer's adverse employment actions to his protected conduct.

Id. at 55-56. "If [McGunigle] succeeds in establishing this causal

relationship, the burden of persuasion shifts to the defendants to

prove . . . that the adverse employment action would have been

taken 'even in the absence of the protected conduct.'"                   Id. at 56

(quoting Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429
U.S. 274, 287 (1977)).

            McGunigle      argues,     in     essence,    that      he    produced

sufficient circumstantial evidence to show that, after he spoke

out about the police department's failure to enforce the dog

ordinances, Chief Keenan had it in for him.              McGunigle claims that

Chief Keenan employed "a pattern of serious, unsupported adverse

employment actions" to punish him for speaking out.                      Although

McGunigle   seemed    to   concede     at    oral   argument     that    the   only

potentially      actionable   adverse       employment    actions    were      Chief

Keenan's 2012 revocation of his license to carry and McGunigle's


                                     - 20 -
subsequent termination, McGunigle points to a variety of other

allegedly         harassing    incidents      as    evidence    of    Chief    Keenan's

animus.8         Most concretely, McGunigle relies on Chief Keenan's 2009

order        that     McGunigle     surrender      his   firearm      and   undergo   a

psychiatric evaluation, and the Department's handling of his FMLA

leave as evidence of Chief Keenan's harassment (see footnote 2).

                 But even assuming, favorably to McGunigle, that Chief

Keenan's         requirement        that   McGunigle     undergo      a     psychiatric

evaluation and his handling of the FMLA leave amounted to adverse

employment actions in the § 1983 context,9 Barton v. Clancy, 632
F.3d 9,   29   (1st   Cir.    2011)   (explaining       that    "the    'adverse

employment action' inquiry in the section 1983 context focuses on

whether an employer's acts, viewed objectively, place substantial

pressure on the employee's political views" and noting that "[a]



        8
       McGunigle argues that the jury could also consider, as
evidence of Chief Keenan's harassment: (1) Chief Keenan's
statement in a deposition that he agreed with Chief Crowley's order
to stop issuing citations; (2) an unsupported allegation that Chief
Keenan had personal animosity towards McGunigle; (3) the fact that
Chief Keenan admitted at the deposition that he had seen the WHDH
Channel 7 news report; and (4) the fact that McGunigle's personnel
file contained copies of the dog ordinance newspaper articles.
        9
        We note that these allegedly harassing incidents were
eventually resolved without detriment to McGunigle.     Once he
returned to work, McGunigle's FMLA leave was recognized and his
sick time restored. And McGunigle admits that Chief Keenan "had
the right to require [] McGunigle to submit to a mental health
examination" after receiving a note from McGunigle's personal
physician declaring that McGunigle was having "a mental health
issue."


                                           - 21 -
campaign of informal harassment . . . would support a First

Amendment retaliation claim if the alleged harassment would have

[] a chilling effect"), McGunigle points to nothing linking these

incidents to his protected speech.     He simply argues that they

must have been in retaliation for his speech because they happened

afterwards.

          McGunigle admits, however, that for the purposes of his

First Amendment claim his only relevant speech was in the fall of

2007.   In other words, McGunigle acknowledges that there was a

temporal gap of at least two years between his speech and the first

allegedly harassing incident -- Chief Keenan's requirement that

McGunigle submit to a psychiatric evaluation -- and a gap of over

five years between his protected speech and the loss of his license

to carry and his discharge.    McGunigle does not answer for this

causation gap, which, standing alone, is too long to support an

inference of a causal connection between his speech and the adverse

employment actions absent other evidence of improper motive.   See,

e.g., González-Droz v. González-Colón, 660 F.3d 1, 17 (1st Cir.

2011) (finding that "an interval of [fourteen months] cannot

establish the necessary linkage between protected speech and some

challenged action"); Lewis v. City of Boston, 321 F.3d 207, 218

(1st Cir. 2003) (finding that a temporal gap of "over a year and

a half before [the plaintiff] was terminated . . . seriously

undermines his temporal proximity argument").


                              - 22 -
            Any inference that McGunigle's speech was the motivating

factor behind Chief Keenan's revocation of his license to carry

and his termination is further undermined by the fact that Chief

Keenan was not even the Chief at the time of the protected speech.

McGunigle offers no explanation of why Chief Keenan would retaliate

against him for actions that occurred a year before he became

Chief, and the record similarly provides no insight.

            On the other hand, the record suggests, even when viewed

favorably    to       McGunigle,   that   Chief   Keenan's   concerns   about

McGunigle's temperament were reasonable.             As discussed above, in

the lead up to McGunigle's termination, Chief Keenan received

numerous complaints about McGunigle's handling of the traffic cone

incident.       Multiple witnesses claimed that McGunigle had been

"abrasive, loud, and argumentative" during his interactions with

Webber.   One witness, who actually described himself as a "friend"

of McGunigle's, added that McGunigle having or "carrying a gun was

'scary.'"    Webber echoed these concerns in her citizen complaint,

explaining that she felt unsafe around McGunigle and was "very

concerned for [her] well being, knowing that [] McGunigle [was]

carrying a loaded weapon."

            Against this backdrop, it was certainly reasonable for

Chief Keenan to be concerned about McGunigle's fitness to carry

and   possess     a    firearm.    And    whatever   McGunigle's   subjective

intentions, when McGunigle then disobeyed Chief Keenan's stay-away


                                     - 23 -
order and followed Webber into the police station, it was similarly

rational for Chief Keenan to worry that McGunigle was intentionally

harassing and intimidating her.    Indeed, when the Quincy District

Court upheld the revocation of McGunigle's firearm license, it

unambiguously concluded that it was reasonable for Chief Keenan to

"have found that McGunigle was a person who . . . was out of

control and who reflected poor decision making."    Furthermore, the

record supports the inference that McGunigle's behavior may have

been escalating, and McGunigle has presented no probative evidence

demonstrating that Chief Keenan's stated reasons for revoking his

license to carry were pre-textual.

             Piecing all of McGunigle's behavior together, then, not

only has McGunigle failed to establish a causal connection between

his protected speech and the adverse employment actions, but

appellees have met their burden to show that they would have taken

the same adverse employment actions regardless of McGunigle's 2007

speech.   See Guilloty Perez, 339 F.3d at 56 (noting that "[i]f the

plaintiff succeeds in establishing this causal relationship, the

burden of persuasion shifts to the defendants to prove 'by a

preponderance of the evidence' that the adverse employment action

would have been taken 'even in the absence of the protected

conduct.'"     (quoting Lewis, 321 F.3d at 219 and Mt. Healthy, 429
U.S. at 287).    We therefore conclude that McGunigle's § 1983 First

Amendment retaliation claim fails at the summary judgment stage.


                                - 24 -
                                      B. MCRA Claim

            Having found that McGunigle has proffered insufficient

facts to survive a motion for summary judgment on his § 1983 claim,

we can make short work of his MCRA claim against Chief Keenan and

Captain   Dougan   in    their      individual        capacities.       To   prevail,

McGunigle must show that "(1) his exercise or enjoyment of rights

secured by the Constitution or laws of either the United States or

of the Commonwealth (2) has been interfered with, or attempted to

be interfered with, and (3) that the interference or attempted

interference was by threats, intimidation or coercion."                         Bally,
532 N.E.2d at 51–52 (quoting Mass. Gen. L. c. 12, § 11H).                     For the

reasons discussed in some detail above, we conclude that Chief

Keenan and Captain Dougan did not interfere with McGunigle's

"exercise or enjoyment of rights secured by the Constitution or

laws of either the United States or of the Commonwealth."                       Id.

            Moreover,     we     agree         with   the   district    court     that

McGunigle   has    failed      to     identify        threats,   intimidation,        or

coercion by Chief Keenan or Captain Dougan sufficient to give rise

to an MCRA claim.       See Planned Parenthood League of Mass., Inc. v.

Blake, 631 N.E.2d 985, 990 (Mass. 1994) (explaining that "threat"

"involves the intentional exertion of pressure to make another

fearful   or   apprehensive         of    injury      or    harm";    "intimidation"

"involves   putting     in     fear      for    the   purpose    of   compelling      or

deterring conduct"; and "coercion" involves "the application to


                                         - 25 -
another of such force, either physical or moral, as to constrain

him to do against his will something he would not otherwise have

done").        McGunigle points to only one comment by either Chief

Keenan or Captain Dougan that he claims rises to the level of

threats,       intimidation,   or   coercion:     an   alleged   January   2009

statement by Captain Dougan to a union representative that if

McGunigle did not "watch himself," he was "gonna get canned."10

               This single alleged comment -- made not to McGunigle,

but   to   a    third-party    --   is   likely   insufficient    to   sustain

McGunigle's MCRA claim.        Regardless, as the district court noted

in an earlier Rule 12(b)(6) proceeding, the statute of limitations

for McGunigle's MCRA claim is three years, see Flynn v. Associated

Press, 519 N.E.2d 1304, 1305 (Mass. 1988), and therefore any

"retaliatory acts that took place prior to May 11, 2009 are

untimely and no longer actionable," McGunigle v. City of Quincy,

No. 12-10852-JLT, 2013 WL 3892901, at *2 (D. Mass. July 25, 2013).




      10McGunigle also points to Mayor Phelan's reported comment
to McGunigle's wife that she should "drop" the dog-ordinance issue
and "let it go." But we are unsure how Mayor Phelan's statement
amounts to threats, intimidation, or coercion by Chief Keenan or
Captain Dougan.   And we do not see how Mayor Phelan's reported
statement to McGunigle's wife equals an interference with
McGunigle's exercise or enjoyment of rights secured by the federal
or state constitution by threats, intimidation, or coercion.


                                     - 26 -
Accordingly, we conclude that McGunigle's MCRA claim also fails at

the summary judgment stage.11

                         C. Defamation Claim

          Finally, McGunigle argues that his defamation claim

against Chief Keenan was improperly subjected to summary judgment

because Chief Keenan's statements to the press in the wake of the

traffic cone incident "were clearly defamatory."

          To succeed on his defamation claim, McGunigle must show

that: (1) Chief Keenan "made a statement, concerning [McGunigle],

to a third party"; (2) "the statement was defamatory such that it

'could damage [McGunigle's] reputation in the community'"; (3)

Chief Keenan "was at fault in making the statement"; and (4) the

statement caused McGunigle to suffer either "economic loss . . .

or is actionable without proof of economic loss." Shay v. Walters,

702 F.3d 76, 81 (1st Cir. 2012) (quoting Ravnikar v. Bogojavlensky,

782 N.E.2d 508, 510–11 (Mass. 2003)).    And because police officers

are "public officials" for the purposes of a defamation action,

McGunigle cannot recover on his defamation claim unless he also

"proves by clear and convincing evidence that [Chief Keenan] made

the false statement with actual malice."    Rotkiewicz v. Sadowsky,

730 N.E.2d 282, 287, 289 (Mass. 2000).    This means that McGunigle



     11 Because we conclude that McGunigle's § 1983 retaliation
claim and MCRA claim fail, we need not address the parties'
qualified immunity arguments.


                                - 27 -
must show that Chief Keenan "published" the defamatory statement

with "knowledge that it was false or reckless disregard of whether

it was false." Id. at 289 (quoting Stone v. Essex Cty. Newspapers,

Inc., 330 N.E.2d 161, 173 (Mass. 1975)).          It is McGunigle's burden

to   prove     that   the    "allegedly      defamatory     statement[s   are]

materially false."          Yohe v. Nugent, 321 F.3d 35, 41 (1st Cir.

2003).

             McGunigle   relies   on   two    Patriot     Ledger   articles   to

support his defamation claim. First, McGunigle points to the March

12, 2012, article where Chief Keenan is quoted as saying that

McGunigle's "version [of the cone incident] differed considerably

from all of the eyewitness versions" and that "[u]ntruthfulness

for a police officer is a serious infraction."                Next, McGunigle

points to the March 21, 2012, article concerning the revocation of

McGunigle's license to carry due to allegations that he intimidated

Webber.      In that article, Chief Keenan is quoted as saying that

"[b]asically [McGunigle] walked to an ATM, but I don't believe he

conducted business . . . .             We don't believe that he had a

legitimate purpose to be in there.           I believe it was in an effort

to intimidate the witness in the previous disciplinary case."12


     12 In the district court, McGunigle relied on an additional
defamatory statement: a May 2, 2012 article about McGunigle's
termination hearing where Chief Keenan is quoted as saying "[i]n
my 29 years on the force, there's been nothing like this that I
can remember." The district court concluded that the statement
was merely "an example of 'rhetorical hyperbole'" and that it could


                                   - 28 -
             McGunigle argues that these statements were defamatory

and that Chief Keenan knew them to be false.                  But to succeed on

his defamation claim, McGunigle must proffer "sufficient evidence

to permit the conclusion that [Chief Keenan] in fact entertained

serious doubts as to the truth of his [statements]."                 Stone, 330
N.E.2d at 173. This is an entirely subjective inquiry, Rotkiewicz,
730 N.E.2d at 289, and McGunigle points to nothing in the summary

judgment record that suggests Chief Keenan made these statements

knowing that they were false or with reckless disregard for their

truth or falsity.      See id. at 287.

             To the contrary, as discussed in some detail above, the

evidence    suggests      that    Chief   Keenan   reasonably    believed    that

McGunigle was lying about the cone incident and about intentionally

harassing Webber -- remember: Chief Keenan had previously charged

McGunigle with untruthfulness about the cone incident; the cone

incident eye-witness statements, if not considerably different

from McGunigle's version of events, at least tended to corroborate

Webber's version; the lieutenant who witnessed the second Webber

incident also thought that McGunigle had followed Webber to the

police     station   as    part    of     "a   pattern   of   intimidation    and

harassment"; and the second hearing officer similarly concluded



not "form the basis for a defamation claim." McGunigle v. City of
Quincy, 132 F. Supp. 3d 155, 179 (D. Mass. 2015). McGunigle does
not renew this claim on appeal.


                                        - 29 -
that McGunigle was likely attempting to harass or intimidate

Webber.

             Viewing the record as a whole, then, it is clear that

the allegedly defamatory statements reflect Chief Keenan's honest

belief    that   McGunigle    had   been   untruthful   and   that    he   had

intimidated a witness, and McGunigle has offered no evidence that

Chief Keenan believed any of the statements' implied facts to be

false, or that Chief Keenan recklessly disregarded any actual

facts.    See Rotkiewicz, 730 N.E.2d at 289.            We therefore agree

with the district court that no genuine issue of material fact

exists as to whether Chief Keenan's statements were defamatory.

                             III.   CONCLUSION

             For the reasons articulated above, we affirm.           Costs to

appellees.




                                    - 30 -